Exhibit 32.2 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT In connection the Quarterly Report on Form 10Q of Heritage Insurance Holdings, Inc. for the quarter ended March 31, 2017, as filed with the Securities and Exchange Commission (the “Report”), I, Steven Martindale, the Chief Financial Officer (Principal Financial Officer) of Heritage Insurance Holdings, Inc. hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: 1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Heritage Insurance Holdings, Inc. Date: May 9, 2017 By: /s/ STEVEN MARTINDALE Steven Martindale Chief Financial Officer (Principal Financial Officer)
